Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 12, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  145395                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  MSX INTERNATIONAL PLATFORM                                                                                         Justices
  SERVICES, LLC, d/b/a MSX
  INTERNATIONAL,
             Plaintiff/Counter-
             Defendant-Appellee,
  v                                                                SC: 145395
                                                                   COA: 300569
                                                                   Wayne CC: 10-006007-CL
  BRIAN HURLEY,
             Defendant/Counter-
             Plaintiff-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the May 22, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        HATHAWAY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 12, 2012                   _________________________________________
           d1205                                                              Clerk